Case 1:21-cv-22441-RNS Document 25 Entered on FLSD Docket 08/02/2021 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                             Civil Action No. 1:21-cv-22441-RNS-JG


  DONALD J. TRUMP, the Forty-Fifth President
  Of the United States, LINDA CUADROS,
  AMERICAN CONSERVATIVE UNION,
  RAFAEL BARBOZA, DOMINICK LATELLA,
  WAYNE ALLYN ROOT, NAOMI WOLF,
  INDIVIDUALLY, AND ON BEHALF OF
  THOSE SIMILARLY SITUATED,

                 Plaintiffs,

                 v.

  TWITTER, INC., and JACK DORSEY,

                 Defendants.

                                                       /


          NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the undersigned appears for DONALD J. TRUMP, the

  Forty-Fifth President of the United States, LINDA CUADROS, AMERICAN CONSERVATIVE

  UNION, RAFAEL BARBOZA, DOMINICK LATELLA, WAYNE ALLYN ROOT, NAOMI

  WOLF, INDIVIDUALLY, AND ON BEHALF OF THOSE SIMILARLY SITUATED, and

  pursuant to Rule 5 of the Federal Rules of Procedure, demands that all notices given or required to

  be given in this case and all papers served in this case be given to and served upon the undersigned

  at the following address:

                                    Richard P. Lawson, Esquire
                                  Luis Martinez-Monfort, Esquire
                               Gardner Brewer Martinez-Monfort, P.A.
                                400 North Ashley Drive, Suite 1100
                                         Tampa, FL 33602
Case 1:21-cv-22441-RNS Document 25 Entered on FLSD Docket 08/02/2021 Page 2 of 3




         PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only

  notices and papers referred to in the rules specified above but also includes, without limitation,

  notices and papers with respect to any application, motion, petition, pleading, complaint or

  demand, whether formal or informal, whether written or oral, whether transmitted or conveyed by

  mail, hand delivery, telephone, telegraph, telex or otherwise, and whether sent by the Court or any

  other party.

         PLEASE TAKE FURTHER NOTICE that the undersigned requests to be added to the

  Court’s master mailing matrix.


  DATED:         August 2, 2021


                                         /s/ Richard P. Lawson
                                         RICHARD P. LAWSON, ESQ.
                                         Florida Bar No. 165085
                                         LUIS MARTINEZ-MONFORT, ESQ.
                                         Florida Bar No. 0132713
                                         Gardner Brewer Martinez-Monfort P.A.
                                         400 North Ashley Drive, Ste. 1100
                                         Tampa, Florida 33602
                                         (813) 221-9600 Telephone / (813) 221-9611 Fax
                                         Primary Email:     rlawson@gbmmlaw.com
                                         Secondary Email: litigation@gbmmlaw.com
                                         Attorneys for Plaintiffs

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY THAT, a true and correct copy of the foregoing Notice of
  Appearance and Demand for Service of Papers was served via the CM/ECF system to all
  creditors and parties in interest receiving notices by electronic mail on the 2nd day of August,
  2021, as indicated below:




                                               2
Case 1:21-cv-22441-RNS Document 25 Entered on FLSD Docket 08/02/2021 Page 3 of 3




        Matthew Lee Baldwin                        Michael J. Jones
        Vargas Gonzalez Hevia Baldwin,             Ivey, Barnum & O'Mara
        LLP                                        170 Mason Street
        815 Ponce de Leon Blvd.                    Greenwich, CT 06830
        Third Floor                                (203) 661-6000
        Coral Gables, FL 33134                     mjones@ibolaw.com
        (305) 631-2528
        (305) 631-2741 (fax)                       John Q. Kelly
        MBaldwin@VargasGonzalez.com                Ivey, Barnum & O'Mara
                                                   170 Mason Street
        John P. Coale                              Greenwich, CT 06830
        2901 Fessenden St. NW                      (203) 661-6000
        Washington, DC 20008                       jqkelly@ibolaw.com
        (202) 255-2096
        johnpcoale@aol.com                         Roland A. Paul
                                                   Ivey Barnum & O'Mara
        Frank C. Dudenhefer, Jr.                   170 Mason Street
        The Dudenhefer Law Firm, LLC               Greenwich, CT 06830
        2721 St. Charles Ave, Suite 2A             (203) 661-6000
        New Orleans, LA 70130                      rpaul@ibolaw.com
        (504) 616-5226
        FcdLaw@aol.com                             Ryan Tougias
                                                   Ivey, Barnum & O'Mara
        Sean M. Hamill                             170 Mason Street
        Ivey, Barnum & O'Mara                      Greenwich, CT 06830
        170 Mason Street                           203-661-6000
        Greenwich, CT 06830                        rtougias@ibolaw.com
        (203) 661-6000



                                             /s/ Richard P. Lawson
                                                Attorney




                                         3
